245 F.2d 957
UNITED STATES of Americav.George TINSLEY et al.
No. 5477.
United States Court of Appeals Tenth Circuit.
May 8, 1957.

Appeal from the United States District Court for the Western District of Oklahoma.
Charles K. Rice, Asst. Atty. Gen., John N. Stull, Acting Asst. Atty. Gen., and Lee A. Jackson, Atty., Department of Justice, Washington, D. C., and Paul W. Cress, U. S. Atty., and Leonard L. Ralston, Asst. U. S. Atty., Oklahoma City, Okl., for appellant.
Charles V. Wheeler, Oklahoma City, Okl., for appellees.
Before BRATTON, Chief Judge, and PHILLIPS, Circuit Judge.
PER CURIAM.


1
Appeal dismissed and remanded pursuant to stipulation of the parties.